Citation Nr: 1525606	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-25 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for seborrheic dermatitis, claimed as facial rash, to include as due to exposure to environmental hazards in the Gulf War.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a right eye injury with vision loss.

5.  Entitlement to service connection for a left eye injury with vision loss, to include as secondary to a right eye injury.

6.  Entitlement to service connection for hypothyroidism leading to hyperthyroidism, to include as due to exposure to environmental hazards in the Gulf War.

7.  Entitlement to service connection for a bilateral lower leg disorder, claimed as shin splints. 
8.  Entitlement to an initial compensable rating for right shoulder rotator cuff tendonitis, prior to January 8, 2014, and entitlement to a rating higher than 10 percent, from January 8, 2014.

9.  Entitlement to an initial compensable rating for residuals of a left wrist injury.

10.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to January 1994.  The Veteran had service in Southwest Asia from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran submitted a notice of disagreement in January 2011, a statement of the case was issued in August 2013 and a VA Form 9 was received in September 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an April 2014 rating decision, the RO granted an increased evaluation of 10 percent for the Veteran's right shoulder, effective January 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for a bilateral foot disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2015 BVA Hearing Transcript, page 48.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  A January 2014 VA examination indicates that he is currently employed as a sergeant patrol supervisor.  See January 2014 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for a low back disorder, right ear hearing loss, a right eye injury with vision loss, a left eye injury with vision loss, hypothyroidism leading to hyperthyroidism, a bilateral lower leg disorder, and entitlement to an initial compensable rating for left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran experienced the onset of a chronic skin disorder, diagnosed post service as seborrheic dermatitis, during a period of active duty service.

2.  Prior to January 8, 2014, there was no diagnosis or x-ray finding of arthritis in the Veteran's right shoulder, and his right shoulder rotator cuff tendonitis was not manifested by limitation of motion of the arm to shoulder level. 

3.  From January 8, 2014, the Veteran's right shoulder rotator cuff tendonitis is not manifested by limitation of motion of the arm to shoulder level.

4.  In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to an initial compensable rating for residuals of a left wrist injury is requested.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a skin disorder, diagnosed as seborrheic dermatitis, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Prior to January 8, 2014, the criteria for an initial compensable rating for the Veteran's right shoulder rotator cuff tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5019, 5200-5203 (2014).

3.  From January 8, 2014, the criteria for a rating higher than 10 percent for the Veteran's right shoulder rotator cuff tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5019, 5200-5203 (2014).
 
4.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for residuals of a left wrist injury by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting the Veteran's claim for seborrheic dermatitis, claimed as facial rash.  Consequently, the Board finds that any lack of notice and/or development for this issue, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

The Veteran's claim for an increased rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran has been afforded VA examinations.  Virtual VA and VBMS records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2015 hearing, the undersigned VLJ fully explained the issues involved.  In addition, the VLJ suggested submission of medical evidence, in the form of treatment records, which had not yet been provided.  The Veteran was represented at the hearing by a representative of the Veterans of Foreign Wars of the United States.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Seborrheic Dermatitis, Claimed as Facial Rash, to Include as Due to Exposure to Environmental Hazards in the Gulf War

The Veteran seeks entitlement to service connection for seborrheic dermatitis, claimed as a facial rash.

The Veteran testified that he started experiencing rashes on his face during service and that he continues to experience similar rashes, although they have increased in severity.  See February 2015 BVA Hearing Transcript, pages 4-9.  

The Veteran was afforded a VA examination in August 2010.  The Veteran was diagnosed with seborrheic dermatitis; however, the examiner opined that the disorder was not caused by military service because the Veteran was not treated for the facial rash during service.

The Veteran testified in February 2015 that he did not seek treatment for the rash during service because, at the time, it was not serious; the rash was only red and irritating, and it was not something a Marine would seek treatment for during active duty.  See February 2015 BVA Hearing Transcript, page 6.  The Veteran did not seek treatment until after service, when the rash increased in severity.  Id. at page 7.

The Veteran's friend and wife submitted statements regarding the Veteran's facial rash.  The Veteran wife stated that after his return home, she noticed red patches on his face that would come and go, but that he did not go to a physician right away.  She stated that the Veteran's rash has become worse over time.  The Veteran's friend, also a service member, indicated that they spoke together about the Veteran's facial rash in 1993, while the Veteran was still on active duty, but during a period of leave.  The Veteran's friend stated that the Veteran mentioned he had strange rashes on parts of his face.  

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, a skin disorder of blotches and rashes is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999). 

The Board finds, for purposes of this decision, the lay statements regarding the onset and type of facial rash and the post-service diagnosis of seborrheic dermatitis established by VA examination report, raise a reasonable doubt as to the initial onset of the Veteran's seborrheic dermatitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  In resolving all reasonable doubt in the Veteran's favor, the Board determines that seborrheic dermatitis had an onset in service and thus warrants a grant of service connection.

III.  Entitlement to an Initial Compensable Rating for Right Shoulder Rotator Cuff Tendonitis, Prior to January 8, 2014, and Entitlement to a Rating Higher than 10 Percent, From January 8, 2014

The Veteran seeks an increased rating for his right shoulder rotator cuff tendonitis.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the appeal for a higher evaluation arises from the initial rating decision that established service connection for the disability and assigned the initial disability evaluation.  Therefore, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The issues have been characterized accordingly.

Service connection for right shoulder rotator cuff tendonitis was established by a September 2010 rating decision, at which time a noncompensable rating was assigned, effective January 2010.  In an April 2014 rating decision, the RO granted an increased evaluation of 10 percent, effective January 2014. 

The Veteran contends that his disability is more severe than what is represented by a noncompensable rating, prior to January 8, 2014 and a 10 percent rating, from January 8, 2014.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  The Veteran is right handed and as such, major, as opposed to minor, extremity disability ratings are applicable.  See August 2010 VA examination.  

Diagnostic Codes 5200, 5202 and 5203 will not be discussed here, as the Veteran has not demonstrated such pathology as ankylosis or impairment of the humerus, clavicle or scapula such that would merit consideration under these additional codes.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that motion of the arm limited to the shoulder level warrants a 20 percent disability rating, and motion limited to midway between the side and shoulder level warrants a 30 percent rating.  A limitation of motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). 

Entitlement to an Initial Compensable Rating for Right Shoulder Rotator Cuff Tendonitis, Prior to January 8, 2014

Prior to January 8, 2014, the Veteran is rated noncompensably for his right shoulder rotator cuff tendonitis. 

The Board notes that the Veteran testified that he has experienced "popping" and pain in his right shoulder since service.  See February 2015 BVA Hearing Transcript, page 49.  Additionally, private treatment records as early as 1991 indicate the Veteran was suffering from pain on movement.  See November 1991 private treatment record.  

The Veteran was afforded a VA examination in August 2010.  He reported pain on lifting his arm over his head.  On examination, his shoulder had a forward flexion to 170 degrees, abduction to 170 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  X-rays demonstrated an impingement, but no arthritis or degenerative changes were noted.  The examiner stated that there was no objective evidence of pain at rest or during active range of motion.  The examiner opined that the Veteran's less than maximal range of motion was not the result of a disability, but was related to the Veteran's aging process and body habitus.

In this case, prior to January 8, 2014, limitation of motion was not shown to be severe enough to warrant a compensable evaluation under Diagnostic Code 5201.  As noted above, however, the provisions of 38 C.F.R. § 4.59 provide that the intent of the rating schedule is to assign a compensable rating for joints that are actually painful.  Furthermore, when limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion and x-ray evidence of arthritis, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis).

Although evidence from the August 2010 VA examination indicates the Veteran had a limited range of motion, the examiner opined that the Veteran's range of motion was not limited due to his disability, but rather to age and body habitus.  Furthermore, prior to January 8, 2014, there are no medical findings of arthritis of the right shoulder to warrant a rating of 10 percent based on arthritis with limitation of motion due to pain.

Although the Veteran has testified that his arm motion is limited and warrants an increased rating, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a compensable rating at any time prior to January 8, 2014.

The Board has considered additional Diagnostic Codes for the shoulder and arm; however, there is no other rating code that would allow a compensable rating for the Veteran's symptoms prior to January 8, 2014.

Entitlement to a Rating Higher than 10 Percent for Right Shoulder Rotator Cuff Tendonitis, from January 8, 2014

In an April 2014 rating decision, the RO granted an increased evaluation of 10 percent, effective January 8, 2014, based on painful limitation of motion and arthritis.

The Veteran was afforded a VA examination in January 2014.  The Veteran reported that he experiences right shoulder pain, including when talking on the phone, and lifting items over his head.

Examination revealed a painful limited range of motion.  The Veteran had a flexion to 170 degrees, with pain beginning at 110 degrees, abduction to 170 degrees with painful motion beginning at 110 degrees, right internal rotation to 90 degrees and right external rotation to 80 degrees.  Muscle strength was 5/5 for abduction, and forward flexion.  There was no history of recurrent dislocation or ankylosis. The examiner stated that there was additional limitation with repetitive motion and objective evidence of pain following repetitive motion.  X-rays demonstrated no dislocation, but there were chronic degenerative changes.

As a result of the January 2014 examination, in April 2014, the RO granted the Veteran a 10 percent rating based on findings of arthritis with limitation of motion due to pain.  See April 2014 rating decision.

As stated previously, in order to warrant the next higher rating, 20 percent, under Diagnostic Code 5201, the Veteran's range of motion of the arm must be limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

However, in this case, the Veteran's arm was limited, at most, to 110 degrees flexion with pain, as noted during January 2014 VA examination.  This is above shoulder level.  Therefore, based upon this measurement, the Board finds that the Veteran is not entitled to a higher rating for his right shoulder disability under Diagnostic Code 5201.  There is no evidence of record that indicates the Veteran's range of motion of the right arm was limited to shoulder level, from January 8, 2014.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, the Board finds in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for a 20 percent rating for the right shoulder are not satisfied.  

There is no limitation of motion due to pain that is so great and persistent so as to result in limited motion to the degree required for a higher rating of 20 percent under the cited limitation of motion code. 

There is no credible evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the right shoulder being limited in motion to the extent required for a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right shoulder disability.  The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5201; see also Fenderson, supra. 

The Board has considered additional Diagnostic Codes for the shoulder and arm; however, there is no other rating code that would allow an increased rating for the Veteran's symptoms, from January 8, 2014.


Extraschedular Consideration

The Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's right shoulder disability is inadequate.  The Veteran contends that his disability is manifested by pain and limited range of motion.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a right shoulder disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right shoulder or caused a marked interference with employment.  In fact, the August 2010 VA examiner noted the Veteran was employed as a deputy sheriff.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


IV.  Entitlement to an Initial Compensable Rating for Residuals of a Left Wrist Injury

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issue of entitlement to an initial compensable rating for residuals of a left wrist injury, and hence, there remain no allegations of errors of fact or law for appellate consideration.  See February 2015 BVA Hearing Transcript, page 2.  

Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

Entitlement to service connection for seborrheic dermatitis, claimed as facial rash, is granted.

Prior to January 8, 2014, entitlement to an initial compensable rating for right shoulder rotator cuff tendonitis is denied.

From January 8, 2014, entitlement to a rating higher than 10 percent for right shoulder rotator cuff tendonitis is denied.

Entitlement to an initial compensable rating for residuals of a left wrist injury is dismissed.



REMAND

The Veteran seeks entitlement to service connection for a low back disorder, right ear hearing loss, a right eye injury with vision loss, a left eye injury with vision loss, hypothyroidism leading to hyperthyroidism, a bilateral lower leg disorder, and entitlement to an increased rating for left ear hearing loss.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Service Connection for a Low Back Disorder

The Veteran contends he sustained an injury to his back during service after getting his foot stuck and experiencing a twisting fall.  The Veteran testified that his back has hurt constantly since service.

Service treatment records indicate the Veteran was seen on several occasions for low back pain.  A January 1989 treatment note documents the Veteran's reported fall and injury to his back.  During service, he was diagnosed with a lumbar strain.  He continued to receive treatment for low back pain throughout service.  See e.g. January 1989, February 1989, June 1989, July 1989, and August 1989 treatment records. 

The Veteran was afforded a VA examination in August 2010, at which time he was not diagnosed with a back disorder.  The VA examiner stated that a lumbosacral strain was not shown on examination.  As a result, the September 2010 rating decision denied the Veteran's claim due to the lack of a diagnosis of a current low back disorder.

In April 2015, the Veteran submitted evidence from a private treatment facility.  The treatment note indicates that the Veteran was seen in March 2015, at which time he reported experiencing low back pain.  The Veteran's in-service injury was noted, and after examination, the Veteran was diagnosed with a current lumbar sprain/strain.

The evidence indicates that the Veteran has a current diagnosis of a lumbar sprain or strain.  As such, the Board finds an addendum opinion is necessary to determine whether the Veteran's current lumbar sprain/strain is causally or etiologically due to his documented in-service injury.

Service Connection for Right and Left Eye Injury with Vision Loss

The Veteran asserts that during service liquid riffle cleaner blew back into his right eye.  He testified that as a result of the accident, he suffers from vision loss.  See February 2015 BVA Hearing Transcript, page 39.  He testified that due to wearing glasses for his right eye, his left eye is now weak and he suffers from vision loss in that eye.  Id. at page 40.

To date, the Veteran has not yet been afforded a VA examination for his eyes.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained regarding the nature and etiology of his claimed vision loss. 

Service Connection for Hypothyroidism Leading to Hyperthyroidism

The Veteran asserts his hypothyroidism, which led to hyperthyroidism, had an onset during service.  The Veteran testified that he experienced hypothyroidism symptoms during service, prior to his post-service diagnosis of a thyroid disorder in 1996. 

A VA medical opinion was obtained in January 2014.   The examiner noted that the Veteran was discharged from service in January 1994 and in March 1995, the Veteran's laboratory results were consistent with hyperthyroidism.  However, the VA examiner opined that the Veteran's hypothyroidism was less likely than not due to or caused by Gulf War exposure because he had a clear diagnosis with a specific etiology.  

The VA examiner did not offer comments and opinion on whether the Veteran's hypothyroidism had an onset during service or within one year from discharge, or was causally or etiologically due to service, to include exposure to environmental hazards.  

On remand, the Board finds an addendum medical opinion should be obtained.  The examiner must offer comments and an opinion on whether the symptoms experienced during service of fatigue, shortness of breath, stomach problems, and irritability were early symptoms of the later diagnosed thyroid disorder.

Service Connection for Bilateral Lower Leg Disorder

The Veteran seeks entitlement to service connection for a bilateral lower leg disorder.  The Board notes that during the February 2015 Board Hearing, the Veteran clarified that he had shin splints during service and continues to experience shin splints post service.  

Service treatment records indicate that the Veteran was seen on multiple occasions for leg pains.  See e.g. July 1991, August 1991, and September 1991 service treatment records.  In September 1991, he was diagnosed with shin splints (tibial periostitis).  See September 1991 Consultation Sheet.

During the August 2010 VA examination, a history of shin splints was noted.  However, the examiner did not diagnose the Veteran with current shin splints, and opined that a current "bilateral lower leg disorder" was not caused by miliary service.  The examiner stated that the Veteran was treated for stress fractures during service, but the condition was transient, resolved, and did not become a chronic or recurrent condition.   Unfortunately, the examiner did not comment on the Veteran's assertions that he still experiences shin splints, nor did the examiner note the post-service documented complaints of shin splints in the treatment records.  See September 2000 treatment record.

The Board finds a remand is necessary to obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed shin splints.

Service Connection for Right Ear Hearing Loss and Increased Rating for Left Ear Hearing Loss

The Veteran seeks entitlement to service connection for right ear hearing loss and an increased rating for left ear hearing loss.  

The Board notes that the Veteran was denied entitlement to service connection for right ear hearing loss due to failure to demonstrate a current right ear hearing loss disability as defined by VA regulations.  

In April 2015, the Veteran submitted a private audiological evaluation, dated March 2015, in support of his claim; however, the results were not interpreted into numerical form.  This evidence contains results pertinent to whether the Veteran has a current hearing loss disability, as defined by the VA.  On remand, the results from the March 2015 private audiological evaluation should be interpreted into numerical form.

Furthermore, the Veteran has asserted that his hearing loss has become worse since the last VA examination in August 2010.  See February 2015 BVA Hearing Transcript, page 33.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum VA medical opinion for the Veteran's low back disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  

The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and offer comments and an opinion as to whether the currently diagnosed low back strain/sprain is at least as likely as not (i.e. a 50 percent or greater probability) related to the documented in-service accident, given the circumstance of the fall and injury and the type of symptoms he sustained to his back at the time of the fall, as described by the Veteran. 

Please explain in detail the underlying reasoning for the opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

A complete rationale (which discusses the Veteran's medical history, the competent lay statements of the circumstances of his fall and the injury and types of symptoms he sustained to his back at the time of the fall, as described by the Veteran, and the salient medical facts, which explains in detail why the answer is being provided) should be given for all opinions and conclusions expressed.

3.  Afford the Veteran a VA examination for his claimed right and left eye disorders.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  

All current eye disorders should be noted.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and for each diagnosed eye disorder offer comments and an opinion as to:

a)  whether the currently diagnosed right eye disorder is at least as likely as not (i.e. a 50 percent or greater probability) related to the reported in-service accident, given the circumstance of the eye injury, as described by the Veteran;

b)  whether the currently diagnosed left eye disorder is at least as likely as not (i.e. a 50 percent or greater probability) proximately due to OR aggravated (beyond a natural progression) by the Veteran's right eye disorder.

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

A complete rationale (which discusses the Veteran's medical history, the competent lay statements of the circumstances of his eye injury and types of symptoms he experiences, as described by the Veteran, and the salient medical facts, which explains in detail why the answer is being provided) should be given for all opinions and conclusions expressed.

4.  Obtain an addendum medical opinion for the Veteran's hypothyroidism leading to hyperthyroidism.  If deemed necessary by the examiner, afford the Veteran a VA examination for his thyroid.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  

The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether the Veteran's thyroid disorder at least as likely as not (i.e. a 50 percent or greater probability) had an onset during service, within one year from discharge from service, or is causally or etiologically due to service, to include exposure to environmental hazards in the Gulf War.

The examiner must offer comments and an opinion on whether the symptoms experienced during service of fatigue, shortness of breath, stomach problems, and irritability were early symptoms of the subsequently diagnosed thyroid disorder.

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

A complete rationale (which discusses the Veteran's medical history, the competent lay statements of the circumstances of his thyroid disorder and types of symptoms he experienced, as described by the Veteran, and the salient medical facts, which explains in detail why the answer is being provided) should be given for all opinions and conclusions expressed.

5.  Afford the Veteran a VA examination for his bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner should interpret the March 2015 private audiological findings and provide numerical results for the Veteran's audiological thresholds.  The results from the March 2015 private audiogram must be provided in numerical form, particularly for the 500, 1000, 2000, 3000 and 4000 Hertz levels.

If the Veteran has a right ear hearing impairment as defined in 38 C.F.R. § 3.385, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right ear hearing loss is causally or etiologically related to service OR is proximately due to or aggravated (beyond a natural progression) by his left ear hearing loss.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

6.  After completion of the above, the RO must readjudicate the claims.  

If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

7.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


